DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 28, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 – 32 and 35 – 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to new matter rejection.
The method of claim 28 uses particles with any zwitterionic shell having an outer layer of zwitterionic moieties and a core comprised an element having an atomic number of 53 – 83. While other size ranges, such as 3.5 – 5.5 nm with at least 95% of the particles being above the minimum or below the maximum, are disclosed as general size parameters for the disclosed particles with such varying composition, the specific range now claimed was only disclosed for one particular nanoparticle. The only disclosure of the use of particles with a nominal size of 3.1 – 3.5 and a standard deviation of 0.5 nm was in reference to Figure 5 with a tantalum oxide core surrounded by a carboxybetaine zwitterionic shell. This particular species of nanoparticle with this particular size is insufficient to support the genus now being claimed. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention. Neither of the cited locations provide adequate support for the genus claimed as ¶ [0026] relates to general definitions and ¶ [0055] relates to the specific particles discussed above.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation “the size range minimum” in claim 36 and “the size range maximum” in claim 37 lack proper antecedent basis. As set forth at ¶ [0026] of the specification as originally filed, these values are not simply the upper and lower limits of the claimed size range but rather cutoffs that require a certain percentage of the particles be above or below the particular value. Even for a normal distribution of values around a mean, one standard deviation on either side of the mean only encompasses about 68% of the population, which is much less than the percentages required for the size range maximum and minimum. Therefore these phrases lack proper antecedent basis. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28 – 30, 32 and 35 – 37 were rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. (US 2014/0147387). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that results using the presently claimed nanoparticles for CT scans of rats and pigs are shown in figure 5 while figure 6 provides a comparison of images obtained using the claimed contrast agents with iopromide, showing a decrease in the image contrast enhancement provided by the iodine-based agent relative to the contrast enhancement provided by the TaCZ. Figure 7 shows a far higher image contrast for the blood-pool distribution of TaCZ and thus vessel detectability compared to the small molecule agent. The TaCZ remains in the blood pool compared to small molecule agents which lose their image contrast due to absorption into the interstitial fluids overtime. The claims are distinguished over Butts as they recite a nanoparticle distribution that is not present in this reference.
. 

Claim 31 was rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. further in view of Bonitatibus, Jr. et al. (US 2010/0278748) and Peng et al. (Biomaterials, 2012). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that a key teaching in Bonitatibus is that the net positive and net negative charged group reside on different silane moieties and therefore does not teach the required zwitterionic moiety. Peng further fails to cure the above mentioned deficiencies as Peng is cited for teaching a gold metallic core but lacks a disclosure of the claimed zwitterionic moiety. 
These arguments are unpersuasive. The zwitterionic coating is taught by Butts et al. and therefore neither Bonitatibus nor Peng need disclose the zwitterionic coating. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Thus, features such as an overall neutral coating with the charges residing on separate silanes need not be incorporated into the particles and methods disclosed by Butts et al.

Claims 34 and 38 were rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. as applied to claims 28 – 32 and 35 - 37 above, and further in view of Matsuura et al. .
New claim 38 combines the limitations of previously presented claims 34 and 35 that were rejected over this combination of prior art and therefore the subject matter of new claim 38 is also rendered obvious by this combination of prior art.
Applicants traverse this rejection on the grounds that Matsuura does not provide a teaching of imaging as required by the present claims, only of the use of protected gold particles for diverse biomedical applications.
These arguments are unpersuasive. Imaging is taught by Butts et al. so Matsuura need not teach this element of the claims. Matsuura is relied upon for teaching a carboxybetaine coating and not the imaging step of the instant claims. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants traverse the double patenting rejections on the same grounds set forth above as none of the cited documents claim a particle size distribution that renders obvious the claimed range and the claimed particle size distribution is critical to the unexpected results.
As discussed in greater detail above, those arguments are unpersuasive. Given the differences between small molecule iodine contrast agent and the inorganic nanoparticle contrast agents of the claims and references such as Butts et al., differences in behaviour would be expected and it has not been established what the expected results would be to determine if 

Claims 28 – 32 and 34 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 8,246,932 in view of Butts et al. (US 2014/0147387) and optionally in view of Bonitatibus, Jr. et al. (US 2010/0278748), Peng et al. (Biomaterials, 2012) and Matsuura et al. (Macromol Chem Phys, 2007). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.

Claims 28 – 32 and 34 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 8,574,549 in view of Butts et al. (US 2014/0147387) and optionally in view of Peng et al. (Biomaterials, 2012) and Matsuura et al. (Macromol Chem Phys, 2007). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.

Claims 28 – 32 and 34 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9,149,545 in view of Butts et al. (US 2014/0147387) and optionally in view of Peng et al. (Biomaterials, 2012) and Matsuura et al. (Macromol Chem Phys, 2007). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.

Claims 28 – 32 and 34 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,399,075 in view of  in view of Peng et al. (Biomaterials, 2012) and Matsuura et al. (Macromol Chem Phys, 2007). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.

Claims 28 – 32 and 34 – 38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 9,585,974 in view of Butts et al. (US 2014/0147387) and optionally in view of Peng et al. (Biomaterials, 2012) and Matsuura et al. (Macromol Chem Phys, 2007). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 30, 2020 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618